Citation Nr: 0524355	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-08 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred on April 7, 1999.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant is the surviving widow of the veteran, who 
served on active duty from November 1954 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal form a May 2002 agency decision of the Department 
of Veterans Affairs (VA) Network Authorization Office (NAO) 
at Fort Harrison, Montana.  This matter was previously before 
the Board in February 2004 at which time it was remanded to 
the RO for additional development and consideration.


FINDINGS OF FACT

1.  The veteran received private ambulance services from Hart 
to Heart Ambulance Services, Inc., on April 7, 1999, from 
Kent Memorial Hospital in Dover, Delaware, to Dorn VA medical 
center (VAMC) in Columbia, South Carolina.

2.  VA payment or reimbursement of the costs of the medical 
services provided by Hart to Heart Ambulance Services, Inc. 
on April 7, 1999, was not authorized.

3.  The unauthorized ambulance transportation to the VA 
Medical Center in Columbia, South Carolina, from Kent 
Memorial Hospital in Dover, Delaware, was not a medical 
emergency.


CONCLUSION OF LAW

The requirements for payment or reimbursement of the cost of 
unauthorized ambulance transportation to the VA medical 
center in Columbia, South Carolina, from Kent Memorial 
Hospital in Dover, Delaware, on April 7, 1999, are not met.  
38 U.S.C.A. §§ 1703, 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the instant 
appeal, the RO furnished VCAA notice to the veteran regarding 
the May 2002 denial in May 2005.  Because the VCAA notice in 
this case was not provided to the appellant prior to the 
adverse decision from which she appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2005 letter, as well as the April 2003 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the May 2005 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  In addition, 
the appellant was afforded with the opportunity to attend a 
hearing which she declined.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Background

A report of contact dated March 31, 1999, shows that the VA 
medical center (VAMC) in Charleston, South Carolina, 
contacted the VAMC in Wilmington, Delaware, and informed the 
facility that the veteran had been admitted to Kent General 
Hospital that day with a broken femur and underwent surgery.  
The report of contact further shows that the family had 
elected to take the veteran to the VAMC in Columbia for 
admission and that the veteran's wife was making arrangements 
for the veteran's travel by ambulance "at their own pay."

A VA discharge summary from the Dorn VAMC in Columbia, South 
Carolina, dated in April 1999 shows that the veteran had been 
transferred to its rehab medical services from Kent General 
Hospital in Dover, Delaware, for continuation of therapy.  

An April 1999 Report of Contact from the Columbia VAMC notes 
that the appellant had presented to the Office of the Chief 
of Medical Administration Services with a bill in the amount 
of $7,190.00, incurred with the "elective transport" of the 
veteran from Kent General Hospital in Dover, Delaware, on 
April 7, 1999, to their facility.  He noted that the veteran 
was 100 percent service connected and under the care of the 
Charleston VAMC.  He stated that there was no authorization 
of travel and that his facility only paid for emergency 
transport within reasonable distance to a VAMC.  He 
reiterated that the Columbia VAMC neither arranged transport 
nor advised that payment authorization was forthcoming, only 
that the veteran would be accepted for admission.  He said 
the VAMC in Wilmington, DE, was the responsible facility for 
processing non-VA hospitalization and relayed the appellant's 
report that that facility had pushed for transfer of the 
veteran.

A claim for payment or reimbursement for ambulance expenses 
was faxed to the fee basis section, VA medical center, in 
Columbia, South Carolina, in May 1999.  According to this 
claim, the veteran had fallen while visiting Dover Air Force 
Base in Delaware breaking his right femur bone in three 
fragments.  He was transported by military ambulance to a 
private hospital, Kent General Hospital, in Dover where he 
underwent surgery on the right leg.  It further notes that 
after approximately one week, the veteran was transported by 
private ambulance to a VA medical facility in Columbia, South 
Carolina.   

A June 1999 memorandum from the Fee Basis Office at the 
Wilmington VAMC states that a physician from that facility 
conferred with Dr. Rowe from Kent General to get a transfer 
of the veteran to the Wilmington VAMC and was told the 
veteran was not stabilized for transfer.  She said the 
Wilmington VAMC called again and was told that the family had 
elected to have the veteran transferred to the Columbia, 
South Carolina, VAMC, by ambulance "at their own expense."  
She said the VA Wilmington did not authorize any ambulance to 
take the veteran to South Carolina and that this was 
considered an elective by the veteran's family at their own 
expense.  She also noted that the appellant had made all the 
arrangements with ambulance service to take the veteran to 
the Columbia VAMC as the Charleston VAMC could not accept 
him.

On file is a July 1999 memorandum from the Acting Director, 
Health Benefits Office, VAMC in Columbia, SC, to the Travel 
Office in Wilmington, DE, referring the appellant's claim for 
payment or reimbursement of the ambulance expenses back to 
Wilmington.  The letter informs the VA facility in Wilmington 
that VAMC Columbia did not authorize travel transport to its 
facility and would not assume responsibility for the 
processing of the claim.  

At the time of the veteran's death in October 1999, service 
connection was in effect for neoplasm, malignant, 
genitourinary, rated 100 percent disabling.  
Service connection was also in effect for benign growth of 
bones, gout, and sinusitis, each rated noncompensably 
disabling.

In a May 2001 letter, orthopedic physician Glen D. Rowe, who 
treated the veteran at Kent General Hospital, relayed the 
veteran's history of injury and noted that the veteran was 
transferred from that hospital to the VA hospital in 
Columbia, South Carolina, on April 7, 1999.  He said that 
"[b]ecause of the nature of the fracture and the recent 
surgery, it was necessary that such a long trip be made by 
ambulance."  He went on to opine that the need for ambulance 
transfer was medically necessary based on the veteran's 
diagnosis.  

In a May 2001 letter to the appellant's representative, the 
VA Chief of Patient Operations from the Columbia VAMC 
informed the representative that she had contacted the Chief 
of Operations of Hart to Heart Ambulance Service in April 
1999 and that he advised her that the arrangements of 
transport of the veteran to the VAMC in Columbia were "made 
solely by the family of [the veteran] and at no time was 
there a discussion that the VA was authorizing payment of the 
transport."  She also said that Hart to Heart requested that 
the family provide a $1,000 down payment and at no time was 
he under the impression that anyone other than the family was 
responsible for the cost of transport.

The appellant's representative stated in a July 2001 letter 
that Dr. Rowe informed him in an April 2001 telephone 
conversation that the VAMC in Wilmington did not have the 
facilities to satisfactorily care of the veteran and that 
"it was then decided to transport [the veteran] to a VAMC in 
Pennsylvania," but that Dr. Rowe disagreed with that since 
it was in the opposite direction of the appellant's home.

The appellant's representative stated in the September 2002 
notice of disagreement that the appellant was "not versed in 
the policies and laws pertaining to the [VA] or [VHA] [and 
had not been] properly counceled [sic] as to the legalities 
or ramifications of her choices before the decision was made 
to move [the veteran] to Dorn VAMC."

In the substantive appeal dated in September 2002, the 
appellant contended that it was "implied" that the 
veteran's medical expenses would be reimbursed, including his 
ambulance transport from Dover, DE, to Columbia, SC.

An October 2002 Report of Contact from the Columbia, VAMC, 
shows that the Fee Basis Chief from Wilmington had contacted 
their facility and informed them that the appellant had been 
told repeatedly that the ambulance transport would be at 
their expense and that their facility did not officially deny 
anything in writing since no bills or claims had been 
submitted.  The Columbia VAMC went on to relay the Wilmington 
VAMC's report that the appellant had strongly refused to send 
the veteran to their facility for treatment and that the 
veteran's physician had even informed the appellant of how 
much it would cost.  They noted that the appellant responded 
by saying that "[she did] not care how much it costs."  

On file is an undated "Dear Provider" letter from the VAMC 
in Charleston containing information regarding the 
authorization of transportation process at that medical 
facility.  This letter informs the provider that 
transportation to the facility is arranged by the referring 
facility.  It further informs the provider that approval of 
payment of transportation cost is based on eligibility and 
medical determination regarding the appropriate mode of 
transportation at the time of the veteran's transfer.  At the 
bottom of this letter is a handwritten statement from the 
Chief HAS at the Columbia VAMC dated in April 2003.  This 
statement indicates that the Charleston VAMC had faxed the 
above-noted provider letter to the veteran's social worker at 
Kent Hospital.  She also pointed out that this letter was not 
from the accepting VA medical facility in Columbia and "at 
no time did Columbia understand or was requested to consider 
transportation cost related to this veteran."  

Analysis

In Malone v. Gober, 10 Vet. App. 539, 541 (1997), the Court 
stated that the admission of a veteran to a non-VA hospital 
at the expense of VA must be authorized in advance, citing to 
38 C.F.R. § 17.54.  Thus, in adjudicating a claim for payment 
or reimbursement of medical expenses, the Board must 
initially render a factual determination as to whether VA 
provided pre-authorization for the ambulance transport that 
the appellant received from a non-VA service on April 7, 
1999.  See 38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

Under 38 U.S.C.A. § 1703, VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances, 
such as where VA is incapable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required.  38 U.S.C.A. § 1703(a)(1)-(8).  In this 
case, there is no indication of any "contract" between VA and 
the ambulance service used by the appellant.  In fact, the 
evidence clearly shows that arrangements for the private 
ambulance services were made solely by the appellant and that 
she accepted financial responsibility for the expense.  In 
this regard, the Chief of Operations for Hart to Heart 
Ambulance Service informed VA personnel that at no time had 
there been a discussion between him and the appellant that VA 
was authorizing the payment and transport, nor was their any 
time that he was under the impression that anyone else other 
than the veteran's family was responsible for the cost of 
transport.  Indeed, this is confirmed by the VAMCs in 
Wilmington and Columbia that both state that at no time did 
the appellant ever request in advance that VA pay for the 
veteran's transportation costs.  In fact, the VAMC in 
Wilmington stated that it had specifically informed the 
appellant that it would not cover the appellant's 
transportation costs.  This is also evident in a progress 
note from Kent General Hospital dated April 6, 1999, stating 
that the veteran's family had arranged ambulance transport. 

In short, the medical records do not show, nor does the 
appellant assert, that authorization for the ambulance 
transport was expressly given by VA in advance of the 
service.  Rather, the appellant asserts that it was an 
"implied" consent, meaning that since the VAMC in Columbia 
accepted the veteran for treatment, VA implied that it would 
also pay the transportation expense.  In support of the 
appellant's contention, she submitted a copy of a 
"Provider" letter that the VAMC in Charleston faxed to Kent 
General Hospital regarding its policies for approving 
transportation payments.  To begin with, this letter in no 
way indicates approval for any transportation expense, and is 
merely informational in nature.  Moreover, the veteran was 
never transported to the Charleston VAMC so its policies 
regarding the payment of transportation expenses are not 
relevant to this claim.  In fact, the VAMC in Columbia 
explained in April 2003 that the provider letter did not come 
from its facility and that at no time did VAMC Columbia 
understand or was requested to consider transportation costs 
related to the veteran.  Moreover, the appellant's assertion 
that VA gave "implied" consent to cover the veteran's 
transportation costs is inconsistent with the statement from 
the Wilmington VAMC Fee Basis Chief who said that the 
appellant had been told repeatedly that the ambulance 
transport to Columbia would be at the family's expense.  

In Malone, at 541, the Court further explained that:

The second avenue for potential relief for a veteran entitled 
to VA care and forced to obtain treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment."  38 U.S.C. § 1728(a) (emphasis added).  However, 
such reimbursement is available only where:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, [or] (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, [or] (C) for any disability of 
a veteran who has a total disability permanent in nature from 
a service-connected disability. . . and (3) [VA] or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See Id.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.

All three requirements noted above must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).  With respect to the first requirement, the Board 
notes that during the veteran's lifetime he had a service-
connected disability that was rated 100 percent permanently 
and totally disabling.

Nonetheless, after considering all of the evidence of record, 
the Board finds that all of the requirements of 38 C.F.R. § 
17.120(b) have not been met, and that, as such, the claim 
must be denied.  Specifically, the claim must be denied 
because the preponderance of the evidence indicates that the 
ambulance transportation services in question were not 
rendered in a medical emergency.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined an emergency as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (citations omitted) (emphasis in original).

While it is clear that the veteran underwent emergency 
surgery for a fractured right femur at Kent General Hospital 
on March 31, 1999, and remained hospitalized there for 
approximately one week, he was subsequently rendered ready 
for transfer to another medical facility for physical 
therapy.  Indeed, medical records from the Columbia VAMC show 
that the reason for the veteran's transfer to rehab medical 
services was for the continuation of therapy.  This is not 
indicative of an emergency.  In May 2001, Dr. Rowe stated 
that because of the veteran's fracture and recent surgery, it 
was necessary that such a long trip be made by ambulance and 
that therefore the ambulance transfer was medically 
necessary.  A medically necessary ambulance transfer is not 
the same as a medical emergency.  Moreover, in view of Dr. 
Rowe's statement, it is questionable whether an ambulance 
would have been necessary at all had the veteran been 
transferred to VA medical facility closer to Kent Memorial 
Hospital in Dover.   

Accordingly, the Board finds that the veteran's ambulance 
transport to the VAMC in Columbia, South Carolina, on April 
7, 1999, was not authorized in advance and was not performed 
in a medical emergency.  See 38 U.S.C.A. §§ 1703, 1728(a) 
(West 2002); 38 C.F.R. §§ 17.54, 17.120 (2004).  Thus, the 
Board finds that the preponderance of the evidence is against 
payment or reimbursement of the cost of unauthorized 
ambulance transportation to the VAMC in Columbia, South 
Carolina, on April 7, 1999.

As a side note, the Board requested in its February 2004 
remand that the NAO consider the appellant's claim under the 
provisions of the Veterans Millennium Health Care Benefit 
Act.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2004).  This law, which became effective in May 
2000, provides general authority for the reimbursement of 
non-VA emergency treatment when certain conditions are met.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. 106- 117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that 
the November 30, 1999, act shall take effect 180 days after 
the date of enactment).  However, the private medical 
treatment at issue in this case, i.e., the ambulance 
transport on April 7, 1999, occurred before the new 
legislation became effective.  Thus, further consideration 
need not be considered under this new legislation since by 
regulation there can be no reimbursement prior to the 
effective date of any law, or amendment to the law, under 
which eligibility for the medical services at VA expense is 
established.  38 C.F.R. § 17.129.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to the VAMC in 
Columbia, South Carolina, on April 7, 1999, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


